Citation Nr: 1011351	
Decision Date: 03/25/10    Archive Date: 04/07/10

DOCKET NO.  06-25 336	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office 
in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for posttraumatic 
stress disorder (PTSD) with memory loss.

2.  Entitlement to service connection for headaches, to 
include as due to exposure from chemical warfare agents 
and/or due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

3.  Entitlement to service connection for a skin rash, to 
include as due to exposure from chemical warfare agents 
and/or due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

4.  Entitlement to service connection for chronic fatigue, to 
include as due to exposure from chemical warfare agents 
and/or due to an undiagnosed illness or other qualifying 
chronic disability, pursuant to 38 U.S.C. § 1117.

5.  Entitlement to service connection for generalized muscle 
and joint pain, to include as due to exposure from chemical 
warfare agents and/or due to an undiagnosed illness or other 
qualifying chronic disability, pursuant to 38 U.S.C. § 1117.

6.  Entitlement to service connection for a sleep 
disturbance/sleep disorder, to include as due to exposure 
from chemical warfare agents and/or due to an undiagnosed 
illness or other qualifying chronic disability, pursuant to 
38 U.S.C. § 1117.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESSES AT HEARING ON APPEAL

Appellant, his wife, and his mother


ATTORNEY FOR THE BOARD

J. W. Kim, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army 
from January 1984 to July 1984 and from January 1991 to 
January 1992.  The Veteran served in the Southwest Asia 
theater of operations.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a November 2005 rating decision of the Department 
of Veterans Affairs (VA) Seattle, Washington (RO).  In 
November 2008, the Veteran testified during a hearing before 
the undersigned Veterans Law Judge at the RO.  A transcript 
of that hearing is of record.  In February 2009, the Board 
remanded the case to the RO for further development.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran 
if further action is required.


REMAND

In the February 2009 remand, the Board, in part, requested 
that the RO ask the Veteran to provide more specific 
information regarding his reported stressful events during 
service, attempt to independently verify the claimed 
stressors, and afford the Veteran a VA psychiatric 
examination if a stressor is verified.  

Accordingly, in March 2009, the RO asked the Veteran to 
submit a completed VA Form 21-0781, Statement in Support of 
Claim for Service Connection for Post-Traumatic Stress 
Disorder (PTSD).  Having received no response, the RO issued 
a supplemental statement of the case (SSOC) in January 2010 
continuing the denial of his claim.  

In February 2010, the Veteran's representative submitted to 
the Board the Veteran's response to the SSOC along with 
statements from the Veteran and his wife.  The Veteran's 
statement included more specific information regarding his 
stressful events during service: 
*	On arrival in Saudi Arabia in January 1991 with the 
649th Military Police Company, his flight's landing was 
delayed due to SCUD missile attacks.  
*	On January 23, 1991 a SCUD missile struck 1/4 mile from 
where he was staying in Khobar Towers setting off NBC 
(nuclear, biological and chemical) alarms.
*	On February 24, 1991 while in the desert south of Hafr 
Al-Batin he and Sergeant S. were struck by debris from 
an explosion overhead.
*	In June 1991 while working with the MCI unit at Port 
Dammam a truck fell on an African dock worker, killing 
him.

Given the above, the RO should attempt to verify the claimed 
stressors and afford the Veteran a VA psychiatric examination 
if a stressor is verified.  In this regard, the Board 
observes that his service personnel records reflect that he 
had service in Southwest Asia from January 30, 1991 to 
December 3, 1991.  Thus, the date of his second stressful 
event may not be accurate and the RO should request 
verification using the usual 60-day period.  Further, his 
service personnel records show that he was reassigned to the 
822nd Military Police Company effective May 18, 1991.

In another February 2010 correspondence, the Veteran stated 
that he previously submitted a buddy statement from his 
platoon sergeant.  A review of the record reveals that this 
statement is not of record.  The RO should ask the Veteran to 
resubmit a copy of this statement.

In the February 2009 remand, the Board also requested that 
the RO afford the Veteran VA examinations to determine the 
nature and extent of all pathology, which may be present, 
pertaining to headaches, a skin rash, fatigue, generalized 
muscle and joint pain, and sleep disturbance/sleep apnea.

However, the RO has not afforded the Veteran such 
examinations.  The Board emphasizes that a remand by the 
Board confers upon the appellant, as a matter of law, the 
right to compliance with the remand instructions, and imposes 
upon VA a concomitant duty to ensure compliance with the 
terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 
271 (1998).  Thus, the RO must afford the Veteran the VA 
examinations as requested in the February 2009 remand.

Lastly, in the above February 2010 correspondence, the 
Veteran indicated a desire for a copy of his service 
treatment records.  To ensure due process, the RO should send 
him a copy of the requested materials.

Accordingly, the case is REMANDED for the following actions:

1.  The RO should send the Veteran a copy 
of his service treatment records.  

2.  The RO should ask the Veteran to 
resubmit a copy of the buddy statement 
from his platoon sergeant.  

3.  The RO should attempt to verify the 
Veteran's alleged stressors via the United 
States Army and Joint Services Records 
Research Center (JSRRC).  A summary of his 
alleged stressors as outlined below and 
any relevant information from his service 
personnel records should be provided.  The 
JSRRC should be requested to provide any 
additional information that might 
corroborate his alleged stressors.  A 
search of unit and organizational 
histories should be conducted in an effort 
to verify attacks and casualties if deemed 
necessary.

The Veteran's alleged stressors include: 
(a) On arrival in Saudi Arabia in January 
1991 with the 649th Military Police 
Company, his flight's landing was delayed 
due to SCUD missile attacks.  
(b) On or about January 23, 1991 a SCUD 
missile struck 1/4 mile from where he was 
staying in Khobar Towers setting off NBC 
(nuclear, biological and chemical) alarms.  
(c) On February 24, 1991 while in the 
desert south of Hafr Al-Batin he and 
Sergeant S. were struck by debris from an 
explosion overhead, and the back of his 
hand above the thumb was cut.  
(d) In June 1991 while working with the 
MCI unit at Port Dammam a truck fell on an 
African dock worker, killing him.

4.  After receiving a response from the 
JSRRC, the RO should make a determination 
as to which (if any) stressors are 
corroborated, to include consideration as 
to whether the Veteran was involved in 
combat.  If the RO determines that the 
Veteran was involved in combat, then 
corroborative evidence is not required 
regarding any combat-related stressors.

5.  If, and only if, a stressor is 
verified, then the Veteran should be 
afforded a VA psychiatric examination to 
determine the nature and etiology of any 
psychiatric disability found to be 
present.  The RO is to inform the examiner 
of the stressor(s) designated as verified, 
and that only the verified stressor(s) may 
be used as a basis for a diagnosis of 
PTSD.

The claims file and a separate copy of 
this remand should be made available to 
and reviewed by the examiner prior to the 
examination, and the examiner should 
acknowledge such review in the examination 
report.  

All necessary tests should be conducted, 
and the examiner must rule in favor of or 
exclude a diagnosis of PTSD.  The 
examination report should contain a 
detailed account of all manifestations of 
any psychiatric disability found to be 
present.  If the examiner diagnoses the 
Veteran as having PTSD, then the examiner 
should indicate the verified stressor(s) 
underlying that diagnosis.  The examiner 
should provide a complete rationale for 
any opinions provided.  

6.  The Veteran should be afforded VA 
examinations by appropriate physicians, at 
a VA medical facility, to determine the 
nature and extent of all pathology, which 
may be present, pertaining to headaches, a 
skin rash, fatigue, generalized muscle and 
joint pain, and sleep disturbance/sleep 
apnea.  The entire claims file, to include 
a complete copy of the remand must be made 
available to each physician designated to 
examine the Veteran, and each examination 
report should include discussion of the 
Veteran's documented medical history and 
assertions.

The purpose of the examinations is to 
identify all signs of disorders manifested 
by headaches, a skin rash, generalized 
muscle and joint pain, and sleep 
disturbance/sleep apnea, or fatigue-like 
symptoms which the Veteran claims to 
experience on a chronic basis as a result 
of his Persian Gulf War service.  A 
complete history, which includes the time 
of initial onset and the frequency and 
duration of his symptomatology, should be 
elicited from the Veteran.  All 
appropriate tests (to include x-rays) and 
studies and/or consultation(s) should be 
accomplished (with all findings made 
available to each physician prior to the 
completion of his or her report), and all 
clinical findings should be reported in 
detail.

After reviewing the claims file and 
examining the Veteran, the examiner(s) 
should expressly state an opinion as to 
whether any disorders manifested by 
headaches, a skin rash, fatigue, 
generalized muscle and joint pain, and 
sleep disturbance/sleep apnea is/are 
attributable to a known clinical diagnosis 
(for example, migraine headaches, sleep 
apnea, or chronic fatigue syndrome).

For any headaches, a skin rash, 
generalized muscle and joint pain, sleep 
disturbance/sleep apnea, and fatigue-like 
symptoms, which are attributable to a 
known diagnosis, the examiner(s) should 
offer an opinion as to the most probable 
etiology and date of onset of any disorder 
that is diagnosed and whether it is at 
least as likely as not (50 percent or 
greater probability) that the diagnosed 
disorder was incurred in or aggravated by 
service.

For any of the above signs and symptoms, 
which are not attributable to a known 
diagnosis, the findings should reflect all 
objective indications of chronic 
disability to include either objective 
medical evidence perceptible to a 
physician or other, non-medical indicators 
that are capable of independent 
verification.  Finally, the examiner(s) 
should express his or her opinion as to 
whether any a skin rash, generalized 
muscle and joint pain, sleep 
disturbance/sleep apnea, and fatigue-like 
symptoms are "chronic" (as having 
existed for 6 months or more or as having 
resulted in intermittent episodes of 
improvement and worsening over a 6-month 
period) or was caused by a supervening 
condition or event after January 1992.

The examiner(s) should clearly outline the 
rationale for any opinion expressed, and 
all clinical findings should be reported 
in detail.  

7.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
RO should readjudicate the claims in light 
of all pertinent evidence and legal 
authority.  In adjudicating each claim all 
applicable theories of entitlement to 
service connection should be considered, 
to include direct service connection, 
secondary, and as due to undiagnosed 
illness or chemical warfare exposure, as 
appropriate.  If any benefit sought on 
appeal remains denied, the RO should 
furnish to the Veteran and his 
representative an SSOC that includes clear 
reasons and bases for all determinations, 
and afford them the appropriate time 
period for response before the claims file 
is returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).

